United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
National Postal Mail Handlers Union, for the appellant
Office of Solicitor, for the Director

Docket No. 07-2084
Issued: January 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2007 appellant filed a timely appeal from a December 1, 2006 decision of
the Office of Workers’ Compensation Programs denying his request for reconsideration. The
Board’s jurisdiction to consider final decisions of the Office extends only to final decisions
issued within one year prior to the filing of the appeal.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has no jurisdiction to review March 7 and November 25, 2005 merit decisions
denying appellant’s claim for an emotional condition.
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for
reconsideration.

1

20 C.F.R. §§ 501.2(c); 501.3(d)(2).

FACTUAL HISTORY
On December 23, 2004 appellant, then a 47-year-old mail handler, filed a claim for an
emotional condition. He alleged that on May 10, 2004 Keith Pomeranski, his supervisor, asked
him to hit Mr. Pomeranski so that he could fire appellant. Mr. Pomeranski told another
employee that appellant had threatened him. Appellant first became aware of his condition on
December 13, 1997 but did not explain what occurred on that date. On January 21, 2005 the
Office asked appellant to submit additional evidence. It noted that a previous claim with a
May 10, 2004 date of injury had been denied.2
In an August 17, 2004 statement, Rudy Rodriguez stated that on May 10, 2004 he
stopped appellant who was driving past, to ask about the flat mail volume. Mr. Pomeranski
approached and told appellant that he would be monitoring his breaks. Appellant responded that
Mr. Pomeranski could watch him. In a July 19, 2004 statement, Bill Rodriguez stated that on
May 10, 2004 appellant told him that he felt threatened and upset regarding Mr. Pomeranski’s
“threat” that he would be watching his work activities closely. Mr. Rodriguez stated that he was
not a witness to any altercation between appellant and Mr. Pomeranski.
In a December 20, 2004 report, Dr. Todd Boffeli, an attending physician, diagnosed an
adjustment disorder and severe recurrent depression. He stated that appellant provided a history
that on May 10, 2004 a supervisor confronted him and told appellant, “Hit me.” Appellant did
not strike the supervisor but became upset and was placed on medical leave.
In decisions dated March 7 and November 25, 2005, the Office denied appellant’s claim
on the grounds that the evidence of record failed to establish that he sustained an emotional
condition in the performance of duty. It noted that the July 19, 2004 statement from
Mr. Rodriguez and appellant’s August 13, 2004 statement had been submitted with the prior
claims regarding the May 10, 2004 incident which had been denied. The Office found that the
witness statements did not establish that Mr. Pomeranski asked appellant to strike him or that he
lied to an employee about being threatened by appellant. The allegation that Mr. Pomeranski
monitored appellant closely was found to be an administrative matter with no error or abuse
established.
On September 14, 2006 appellant requested reconsideration. He reiterated his previous
contentions.
By decision dated December 1, 2006, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted did not warrant further merit review.

2

The record establishes that appellant filed a separate claim for an emotional condition sustained on March 12,
1997 when a coworker attempted to grab a mail container that he was moving. The 1997 claim was accepted for a
single episode of adjustment disorder under Office file number 100465801. Appellant initially filed a claim for the
incident on May 10, 2004 involving Mr. Pomeranski under file number 102033759. This claim was denied. His
second claim for an injury related to the May 10, 2004 incident was assigned file number 102040454. Appellant
indicated in his second claim that it was a recurrence of his accepted 1997 emotional condition.

2

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
The Act states:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by setting forth arguments that either: (1) shows that the Office erroneously
applied or interpreted a specific point of law; or (2) advances a relevant legal argument not
previously considered by the Office; or (3) constitutes relevant and new pertinent evidence not
previously considered by the Office.4 When an application for review of the merits of a claim
does not meet at least one of these requirements, the Office will deny the application for review
without reviewing the merits of the claim.5
ANALYSIS
In support of his request for reconsideration, appellant merely reiterated his previous
contentions that the incidents on May 10, 2004 involving Mr. Pomeranski caused or aggravated
his emotional condition. These allegations were previously considered by the Office. Therefore,
they do not constitute relevant and pertinent evidence or relevant legal argument not previously
considered by the Office.
The Board finds that appellant did not submit arguments or evidence showing that the
Office erroneously applied or interpreted a specific point of law; advancing a relevant legal
argument not previously considered; or constituting relevant and new pertinent evidence not
considered previously by the Office. Therefore, the Office properly denied his request for
reconsideration.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for reconsideration.

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

20 C.F.R. § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 1, 2006 is affirmed.
Issued: January 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

